In re Bordelon, Donna G.; Bordelon, Edward E.; Bordelon, Charles; Bordelon, Rhonda; Bordelon, Stacey L.; — Plaintiff(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. CW92-0707; Parish of Rapides, 9th Judicial District Court, Div. “D”, No. 151,-397.
Set Aside on Rehearing July 31, 1992.
Granted. The judgment of the Court of Appeal reversing the trial court’s granting of plaintiffs’ Motion in Limine is vacated and set aside and the judgment of the trial court relative thereto is reinstated. The trial court’s reasons reflect that, under the totality of the circumstances, it considered the evidence of little probative value, which was outweighed by the prejudicial impact. La.Code Evid. arts. 401, 403. Although the court of appeal may have been correct in concluding the evidence was admissible under other articles of the Evidence Code, there appears to be no reason to disturb the trial court’s ultimate conclusion that the evidence, taken as a whole, was inadmissible. Furthermore, to the extent that the evidence is offered to prove liability, it *666may be inadmissible. See Stuka v. Fleming, 561 So.2d 1371 (1990).
WATSON and LEMMON, JJ., would deny the writ.
HALL, J., dissents and would deny the writ concluding the court of appeal result is correct.